


Exhibit 10.1
METLIFE EXECUTIVE SEVERANCE PLAN
(as amended and restated effective June 14, 2010)


WHEREAS, the Company or an Affiliate has employed the Executives, and the
Company has determined that the Executives hold critical positions with the
Company;
WHEREAS, the Company believes that, in the event it is confronted with a
situation that could result in a change of ownership or control of the Company,
continuity of management will be essential to its ability to evaluate and
respond to such situation in the best interests of its shareholders;
WHEREAS, the Company understands that any such situation will present
significant concerns for the Executives with respect to the Executives’
financial and job security;
WHEREAS, the Company desires to assure itself or its Affiliate of the
Executives’ services during the period in which it is confronting such a
situation, and to provide the Executives certain financial assurances to enable
the Executives to perform the responsibilities of the Executives’ positions
without undue distraction and to exercise judgment without bias due to personal
circumstances;
WHEREAS, to achieve these objectives, the Company desires to provide each of the
Executives with certain rights and obligations upon the occurrence of a Change
of Control (as so defined);
WHEREAS, the Plan will be effective in this amended and restated form 180 days
after the date of its execution, pursuant to Section 1(c) of the terms of the
Plan prior to this amendment and restatement;
NOW, THEREFORE, the Company has established the Plan.
1.    Operation, Term, Amendment and Termination. The term of the Plan shall
commence on December 17, 2007 and continue until it is terminated in accordance
with its terms. The Plan may be amended or terminated in a writing executed by
an officer of Company authorized to do so by the Committee; provided, however,
that:
(a)    the Plan may not be amended or terminated upon or after the date of a
Change of Control and prior to the third anniversary of that Change of Control;
(b)    the Plan may not be amended or terminated upon or after the date of a
Potential Change of Control and prior to a good faith determination by the
Committee that the Potential Change of Control will not result in a Change of
Control. No such determination shall be effective upon or after the date of a
Change of Control;

1



--------------------------------------------------------------------------------



(c)    no amendment or termination of the Plan which is adverse to the interests
of an Executive will be of any effect as to such Executive if a Change of
Control or Potential Change of Control occurs within 180 days of the date of
execution of the amendment or termination;
(d)    no amendment or termination of the Plan will effect any Executive’s
rights, if any, arising hereunder on or prior to the date of the amendment or
termination; and
(e)    notwithstanding the terms of Sections 1(a), (b), (c), or (d), this Plan
may be amended or terminated upon a good faith determination by the Committee
that such action is necessary to maintain this Plan’s compliance with law to
avoid tax or other legal violations or penalties that will harm the interests of
the Executives.
2.    Definitions. (a) Accountants. “Accountants” shall mean the Company’s
independent certified public accountants appointed prior to the date of a Change
of Control or tax counsel selected by such Accountants.
(b)    Affiliate. An “Affiliate” shall mean any corporation, partnership,
limited liability company, trust or other entity which directly, or indirectly
through one or more intermediaries, controls, or is controlled by, the Company.
(c)    Annual Bonus. “Annual Bonus” means an annual bonus awarded or granted to
an Executive under the Annual Variable Incentive Plan (or any successor plan
thereto) or any other plan, agreement, or arrangement.
(d)    Base Salary. “Base Salary” means an Executive’s base salary, as it may be
increased from time to time.
(e)    Base Amount. “Base Amount” shall have the meaning ascribed to such term
under Section 280G(b)(3) of the Code.
(f)    Beneficial Ownership. “Beneficial Ownership” shall have the meaning
ascribed to such term under Rule 13d-3 under the Exchange Act.
(g)    Board. “Board” means the Board of Directors of the Company or of any
successor to the Company.
(h)    Cause. “Cause” means (i) an Executive’s conviction or plea of nolo
contendere to a felony; (ii) an act of dishonesty or gross misconduct on an
Executive’s part which results or is intended to result in material damage to
the Company’s business or reputation; or (iii) repeated material violations by
an Executive of the Executive’s Employment Obligations, which violations are
demonstrably willful and deliberate on the Executive’s part. Any termination of
an Executive’s employment by the Company (or Affiliate, as applicable) for Cause
that causes the Executive’s Employment Period to end shall be communicated by
the Company to the Executive by a Notice of Termination

2



--------------------------------------------------------------------------------



within 10 business days of the Company’s having actual knowledge of the events
giving rise to such termination.
(i)    Change of Control. For the purposes of the Plan, a “Change of Control”
shall be deemed to have occurred if, during the term of the Plan:
(i)    any Person acquires Beneficial Ownership, directly or indirectly, of
securities of the Company representing 25% or more of the combined Voting Power
of the Company’s securities;
(ii)    within any 24-month period, the Incumbent Directors shall cease to
constitute at least a majority of the Board; provided, however, that any
director elected or nominated for election to the Board by a majority of the
Incumbent Directors then still in office shall be deemed to be an Incumbent
Director for purposes of this Section 2(i)(ii);
(iii)    the stockholders of the Company approve a Corporate Event, and
immediately following the consummation of which the stockholders of the Company
immediately prior to such Corporate Event do not hold, directly or indirectly, a
majority of the Voting Power of (a) in the case of a merger or consolidation,
the surviving or resulting corporation, (b) in the case of a share exchange, the
acquiring corporation or (c) in the case of a division or a sale or other
disposition of assets, each surviving, resulting or acquiring corporation which,
immediately following the relevant Corporate Event, holds more than 25% of the
consolidated assets of the Company immediately prior to such Corporate Event; or
(iv)    any other event occurs which the Board declares to be a Change of
Control.
(j)    COBRA Premiums. “COBRA Premiums” means the full undiscounted COBRA rate
of premiums applicable to former participants and covered beneficiaries under
applicable medical and dental plans for benefits for the first six months
following the Date of Termination.
(k)    Code. “Code” means the United States Internal Revenue Code of 1986, as
amended.
(l)    Committee. “Committee” means the Board Compensation Committee or such
other Board committee charged with responsibility for executive compensation, or
if no committee has been so charged the Board.
(m)    Company. “Company” means MetLife, Inc.

3



--------------------------------------------------------------------------------



(n)    Continuing Benefit Plans. “Continuing Benefit Plans” means the Company’s
(or Affiliate’s, as applicable) employee and executive plans providing medical,
dental and long-term disability benefits.
(o)    Corporate Event. “Corporate Event” means a merger, consolidation, share
exchange, division, sale or other disposition of all or substantially all of the
assets of the Company which is consummated.
(p)    Covered Payments. “Covered Payments” means any amount or benefit paid or
distributed to an Executive pursuant to the Plan, plus any amounts or benefits
otherwise paid or distributed to the Executive by the Company or any Affiliate
under any other plan, agreement, or arrangement that would be taken into account
for purposes of determining if an Excess Parachute Payment has been made.
(q)    Date of Termination. “Date of Termination” means (i) in the case of a
termination of an Executive’s employment for which a Notice of Termination is
required, the date of receipt of such Notice of Termination or, if later, the
date specified therein, as the case may be, and (ii) in all other cases, the
actual date on which an Executive’s employment terminates, in each case if such
termination causes the Employment Period to end.
(r)    Disability. “Disability” means an Executive’s inability to perform the
duties of the Executive’s position, as determined in accordance with the
policies and procedures applicable with respect to the Company’s (or
Affiliate’s, as applicable) long-term disability plan, as in effect immediately
prior to the date of a Change of Control; provided, however, that no inability
to perform the Executive’s duties shall constitute Disability hereunder unless
the Executive has requested that the Executive be considered for, and has
qualified to receive, long-term disability benefits under a plan offered by the
Company or an Affiliate to its employees.
(s)    Earned Obligations. “Earned Obligations” means an Executive’s full Base
Salary through the Date of Termination (the timely payment of which shall mean
payment in cash in a single lump sum as soon as practicable, but in no event
more than 30 days (or at such earlier date required by law), following the Date
of Termination), (ii) any vested amounts or benefits owing to the Executive
under or in accordance with the terms and conditions of the Company’s and
Affiliates’ otherwise applicable employee benefit plans and programs and any
accrued vacation pay through the Executive’s Date of Termination or in
connection with the termination of employment that causes the Employment Period
to end, (iii) any other benefits payable due to an Executive’s death or
Disability under the Company’s and Affiliates’ plans, policies or programs
through the Executive’s Date of Termination or in connection with the
termination of employment that causes the Employment Period to end.
(t)    End Date. “End Date” means the third anniversary of the Date of
Termination.

4



--------------------------------------------------------------------------------



(u)    Employment Obligations. “Employment Obligations” means, during the
Employment Period, the devotion of full attention during normal business hours
to the business and affairs of the Company and Affiliates and the use of an
Executive’s best efforts to perform faithfully and efficiently responsibilities
assigned to an Executive hereunder, to the extent necessary to discharge such
responsibilities, except for (i) time spent in managing an Executive’s personal,
financial and legal affairs and serving on corporate, civic or charitable boards
or committees, in each case only if and to the extent not substantially
interfering with the performance of such responsibilities, and (ii) periods of
vacation and sick leave to which an Executive is entitled. The Executive’s
continuing service on any boards and committees on which the Executive is
serving or with which the Executive is otherwise associated immediately
preceding the Effective Date shall not be deemed to interfere with the
performance of the Executive’s Employment Obligations.
(v)    Employment Period. “Employment Period” means, with regard to each
Executive, the period beginning on the date of a Change of Control prior to the
termination of the Plan and ending on the earlier of the third anniversary of
the Change of Control or the Executive’s Date of Termination.
(w)    Employment Terms. “Employment Terms” means terms and conditions of
employment during the Employment Period consisting of the following:
(i) Base Salary. An Executive shall receive a base salary at a monthly rate at
least equal to the monthly salary paid to the Executive by the Company and any
Affiliate immediately prior to the date of a Change of Control. The base salary
shall be reviewed at least once each year after the date of a Change of Control,
and may be increased (but not decreased) at any time and from time to time by
action of the Board or any committee thereof, or the Board of Directors of an
Affiliate or any committee thereof, or any individual having authority to take
such action in accordance with the regular practices of the Company or an
Affiliate. Neither the Base Salary nor any increase in the Base Salary after the
date of a Change of Control shall serve to limit or reduce any other of the
Employment Terms. An Executive’s Base Salary shall be paid no less frequently
than monthly, except as electively deferred by the Executive pursuant to any
deferral programs or arrangements that the Company or an Affiliate may make
available to the Executive.
(ii)    Total Incentive Compensation.
(a)    In addition to the Base Salary, an Executive shall be afforded the
opportunity to (1) receive an annual bonus in an amount which provides the
Executive with at least the same bonus opportunity as other executives of the
Company and Affiliates of a rank comparable to that of the Executive, and (2)
participate in all long-term incentive compensation programs for key executives,
including but not limited to those awards or grants made in the form of cash,
stock awards, restricted stock, stock options, and other forms of Long-Term
Compensation, at a

5



--------------------------------------------------------------------------------



level that is at least commensurate with the level made available from time to
time to executives of the Company and Affiliates of a rank comparable to that of
the Executive.
(b)    For each fiscal year that ends during the Employment Period, the
aggregate of the value of the Total Incentive Compensation awarded or granted to
the Executive attributable to that year shall be no lower than the highest
aggregate value of Total Incentive Compensation awarded or granted to the
Executive attributable to any of the prior three (3) fiscal years.
(c)    If any fiscal year commences but does not end during the Employment
Period, an Executive shall be awarded or granted at least a pro-rated Annual
Bonus attributable to the portion of the fiscal year occurring during the
Employment Period, and such amount shall be no lower than the same pro-rated
portion of the any of the three (3) prior Annual Bonuses awarded or granted to
the Executive attributable to complete fiscal years.
(d)    Each Annual Bonus shall be paid as soon as practicable following the year
for which the amount (or any prorated portion) is awarded or granted, unless
electively deferred by an Executive pursuant to any deferral programs or
arrangements that the Company may make available to the Executive.
(e)    For all purposes of determining the value of Total Incentive Compensation
or any of its components pursuant to this Section 2(w)(ii):
(1)    all compensation awarded or granted to an Executive (or, with reference
to Section 2(w)(ii)(a), which an Executive has the opportunity to receive) prior
to the date of a Change of Control shall be valued using the methods as were
used by the Company or Affiliate (as applicable) in valuing that compensation
for purposes of communicating that annual Total Incentive Compensation to the
Executive in writing;
(2)    all compensation awarded or granted to an Executive (or, with reference
to Section 2(w)(ii)(a), which an Executive has the opportunity to receive)
during the Employment Period shall be valued using the same methods as were used
by the Company or Affiliate (as applicable) in valuing compensation for purposes
of communicating annual Total Incentive Compensation to the Executive in writing
for the final fiscal year that began prior to the Employment Period and, should
that communication fail to value a particular form of compensation that must be
valued for purposes of this Section 2(w)(ii)(e)(2), otherwise using such

6



--------------------------------------------------------------------------------



methods as were presented or produced by the Board in writing in valuing the
executive compensation programs of enterprises competitive to the Company or any
Affiliates for the final fiscal year that began prior to the Employment Period;
and
(3)    with regard to fiscal years or portions thereof during to the Employment
Period, such awards or grants shall be attributable to such fiscal years or
portions thereof only to the extent those awards or grants provided to an
Executive within that fiscal year or in the first quarter of the following
fiscal year are free of Company or Affiliate discretion to reduce the amount or
value of the award or grant.
(iii)    Benefit Plans. An Executive (and, to the extent applicable, the
Executive’s dependents) shall participate in or be covered under all pension,
retirement, deferred compensation, savings, medical, dental, health, disability,
group life, accidental death and travel accident insurance plans and programs of
the Company or Affiliate, whichever is applicable, under the same terms and at
the same participant cost as such benefits are made available from time to time
to other similarly situated officers.
(iv)    Expenses. An Executive shall receive prompt reimbursement for all
reasonable expenses incurred by the Executive in accordance with the policies
and procedures of the Company or Affiliate, whichever is applicable, as in
effect from time to time with respect to expenses incurred by other similarly
situated officers.
(v)    Vacation and Fringe Benefits. An Executive shall be paid vacation and
fringe benefits at a level that is commensurate with the paid vacation and
fringe benefits available from time to time to other similarly situated
officers.
(vi)    Indemnification. The Company (if the Executive is an officer or employee
of the Company at the time of the events giving rise to the need for indemnity)
and/or each Affiliate of which the Executive is an officer or employee at the
time of the events giving rise to the need for indemnity, shall indemnify each
Executive and hold each Executive harmless from and against judgments, fines,
amounts paid in settlement and reasonable expenses, including attorneys’ fees,
on the same terms and conditions applicable from time to time with respect to
the indemnification of its other senior officers of comparable rank.
(vii)    Location. The Executive’s services shall be performed at the location
where the Executive was employed immediately preceding the date of a Change of
Control or at any other office or location not more than 50 miles from such
pre-Change of Control location, except for travel reasonably required in the
performance of the Executive’s responsibilities.

7



--------------------------------------------------------------------------------



(x)    Excess Parachute Payment. “Excess Parachute Payment” shall have the
meaning ascribed to such term in Section 280G of the Code.
(y)    Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934,
as amended.
(z)    Excise Tax. “Excise Tax” means the tax imposed under Section 4999 of the
Code (or any similar tax that may hereafter be imposed).
(aa)    Executive. “Executive” means an individual who, immediately prior to a
Potential Change of Control or Change of Control, is either:
(i)    employed by the Company or an Affiliate and subject to the reporting
requirements of Section 16 of the Exchange Act with regard to the Company, as
determined by the Compensation Committee or Board of Directors of the Company;
or
(ii)    granted eligibility under the Plan in a writing executed by an officer
of Company authorized to do so by the Committee. Individuals granted eligibility
under this Section 2(aa)(ii) will be listed in an appendix to the Plan.
(bb)    Good Reason. “Good Reason” means the occurrence of any of the following,
without the express written consent of an Executive, during the Employment
Period:
(i)    any failure by the Company (or Affiliate, as applicable) to comply with
the Employment Terms, other than an insubstantial or inadvertent failure
remedied by the Company promptly after receipt of notice thereof given by the
Executive; or
(ii)    any failure by the Company to obtain the assumption and agreement to
sponsor and administer the Plan by a successor or to cause an Affiliate, as
applicable, to comply with the terms of the Plan as contemplated by Section 7(b)
hereof.
In no event shall the mere occurrence of a Change of Control, absent any further
impact on an Executive, be deemed to constitute Good Reason. In no event shall
the mere transfer of employment from the Company or an Affiliate to the Company
or an Affiliate, absent any further impact on an Executive, be deemed to
constitute Good Reason, notwithstanding any technical termination of employment
in connection with such a transfer. Any termination of employment by the
Executive for Good Reason that causes the Executive’s Employment Period to end
shall be communicated to the Company by the Executive by a Notice of Termination
within one hundred twenty (120) days of an Executive’s having actual knowledge
of the events giving rise to such termination.

8



--------------------------------------------------------------------------------



(cc)    Incumbent Directors. “Incumbent Directors means the persons who were
directors of the Company at the beginning of any 24-month period.
(dd)    Long-Term Compensation. “Long-Term Compensation” means an Executive’s
long-term incentive compensation.
(ee)    Notice of Termination. “Notice of Termination” means a written notice
given consistent with the terms of the Plan that (i) indicates the specific
termination provision in the Plan relied upon, (ii) sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 15 days after the giving of
such notice). The failure by an Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason shall not waive any right of the Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing the Executive’s
rights hereunder.
(ff)    Parachute Payments. “Parachute Payments” shall have the meaning ascribed
to such term under Section 280G of the Code.
(gg)    Payment Cap. “Payment Cap” means the maximum amount which may be paid to
the Executive under this Plan without the Executive becoming subject to Excise
Tax as a result of all Covered Payments.
(hh)    Person. “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act, as supplemented by Section 13(d)(3) of the Exchange
Act, and shall include any group (within the meaning of Rule 13d-5(b) under the
Exchange Act); provided, however, that “Person” shall not include (i) the
Company or any Affiliate, (ii) the MetLife Policyholder Trust (or any person(s)
who would otherwise be described herein solely by reason of having the power to
control the voting of the shares held by that trust), or (ii) any employee
benefit plan (including an employee stock ownership plan) sponsored by the
Company or any Affiliate.
(ii)    Plan. “Plan” means this MetLife Executive Severance Plan, as amended and
restated.
(jj)    Potential Change of Control. For the purposes of the Plan, a “Potential
Change of Control” shall be deemed to have occurred if, during the term of the
Plan:
(i)    a Person commences a tender offer, with adequate financing, which, if
consummated, would result in such Person having Beneficial Ownership, of
securities of the Company representing 10% or more of the combined Voting Power
of the Company’s securities;


(ii)    the Company enters into an agreement the consummation of which would
constitute a Change of Control;

9



--------------------------------------------------------------------------------





(iii)    any Person other than the Company attempts, directly or indirectly, to
replace more than 25% of the directors of the Company; provided, however, that
any action taken in support of a nominee approved by a majority of the members
of the Board then in office shall not be given any effect in determining whether
a Potential Change of Control has occurred;


(iv)    any other event occurs which the Board declares to be a Potential Change
of Control.
(kk)    Severance Pay. “Severance Pay means an amount equal to two (2) times the
sum of:
(i)    the Executive’s annual rate of Base Salary as then in effect; and
(ii)    the average of the Annual Bonuses awarded or granted to the Executive
for each of the three fiscal years of the Company (or, if less, the number of
prior fiscal years during which Executive was an employee of the Company or an
Affiliate) ended immediately prior to the date of a Change of Control for which
an annual bonus amount had been determined by the Board (or any committee
thereof) prior to the date of a Change of Control. If the Executive was employed
by the Company or Affiliates (taken as a whole) for only a portion of any fiscal
year included in the period for which the average referred to in the immediately
preceding sentence is determined and the bonus awarded or granted for such
fiscal year took into account such partial period of employment, such bonus for
such fiscal year shall be annualized for purposes of calculating such average.
If any fiscal year included in the period for which the average referred to in
the first sentence of this Section 2(aa)(ii) is determined is an Executive’s
first or second calendar year of employment by the Company or Affiliates (taken
as a whole), and no annual bonus amount for one or either such year had been
determined by the Board (or any committee thereof) prior to the date of a Change
of Control, then the amount which was the mid-point of the Annual Bonus range
for the Executive’s compensation grade used by the Company or Affiliates for
compensation determination purposes for performance in the first of the two
calendar years shall be used for either year (or both) for purposes of
determining the average referred to in the first sentence of this Section
2(aa)(ii).
(ll)    Prior Date. “Prior Date” means the date, if any, prior to the End Date
on which the Executive becomes eligible for comparable benefits under a similar
plan, policy or program of a subsequent employer.
(mm)    Total Incentive Compensation. “Total Incentive Compensation” means the
value of the Annual Bonus awarded or granted to an Executive attributable to a
fiscal year plus the value of the Long-Term Compensation awarded or granted to
the Executive attributable to that fiscal year.

10



--------------------------------------------------------------------------------



(nn)    Voting Power. “Voting Power” means such number of Voting Securities as
shall enable the holders thereof to cast all the votes which could be cast in an
annual election of directors of a company, and "Voting Securities" shall mean
all securities entitling the holders thereof to vote in an annual election of
directors of a company.
3.    Obligations of the Company upon Termination. (a) Transfer of Employment.
In no event shall the mere transfer of employment from the Company or an
Affiliate to the Company or an Affiliate, absent any further impact on the
Executive, be deemed to constitute a termination of employment, notwithstanding
any technical termination of employment in connection with such a transfer.
(b)    Termination by the Company or an Affiliate other than for Cause and
Termination by the Executive for Good Reason. The terms of this Section 3(b)
shall apply to an Executive if and only if the Executive’s Employment Period
ends because the Company or an Affiliate terminates the Executive’s employment
(other than for Cause or due to Disability) or the Executive terminates his or
her employment for Good Reason. The terms of this Section 3(b) shall not apply
to an Executive if the Executive’s Employment Period ends due to death.
(i)    Severance Pay.
(a)    If the Executive’s Employment Period ends because the Company or an
Affiliate terminates the Executive’s employment (other than for Cause or due to
Disability), the Company shall pay the Severance Pay in a single lump sum in
cash as soon as practicable after the Date of Termination but in no event more
than thirty (30) days following the Date of Termination.
(b)    If the Executive’s Employment Period ends because the Executive
terminates his or her employment for Good Reason, the Company shall pay the
Severance Pay in a single lump sum in cash six (6) months after the Date of
Termination.
(ii)    Continuation of Medical, Dental, and Long-Term Disability Benefits. The
Executive (and, to the extent applicable, the Executive's dependents) shall be
entitled, after the Date of Termination until the End Date, to continue
participation in all of the Continuing Benefit Plans; provided, however, that if
the Executive’s Employment Period ends because the Executive terminates his or
her employment for Good Reason, the Executive shall pay the Company or an
Affiliate the COBRA Premiums as a condition of such continued participation; and
provided further, however, that the participation by the Executive (and, to the
extent applicable, the Executive's dependents) in any Continuing Benefit Plan
shall cease on the Prior Date. The Executive’s participation in the Continuing
Benefit Plans will be on the same terms and conditions that would have applied
had the Executive continued to be employed by the Company (or Affiliate, as
applicable) through the End Date or the Prior Date. To the extent any such

11



--------------------------------------------------------------------------------



benefits cannot be provided under the terms of the applicable plan, policy or
program, the Company shall provide a comparable benefit under another plan or
from the Company’s general assets.
(iii)    Reimbursement of COBRA Premiums. If the Executive’s Employment Period
ends because the Executive terminates his or her employment for Good Reason, the
Company shall reimburse the Executive for any and all COBRA Premiums paid by the
Executive, to the extent the Executive had paid the Company or an Affiliate the
COBRA Premiums. The Company’s reimbursement shall be paid in cash six months
after the Date of Termination.
(c)    Modification of Payments by the Company.
(i)    Application of Section 3(c) Hereof. In the event that any of the Covered
Payments to an Executive would be an Excess Parachute Payment as defined in
Section 280G of the Code, and would thereby subject the Executive to the Excise
Tax, and the net after-tax benefit that the Executive would receive by applying
the Payment Cap is greater than the net after-tax benefit the Executive would
receive if the Payment Cap were not applied to Executive’s Covered Payments,
then the Severance Pay payable to the Executive shall be reduced (but not below
zero) so that the Severance Pay and all other Covered Payments do not exceed the
amount of the Payment Cap.
(ii)    Calculation of Benefits. Promptly after delivery of any Notice of
Termination, the Company shall notify the Executive of the aggregate present
value of all Covered Payments to which the Executive would be entitled under the
Plan and any other plan, program or arrangement as of the projected Date of
Termination, together with the projected maximum payments, determined as of such
projected Date of Termination that could be paid without the Executive being
subject to the Excise Tax.
(iii)    Application of Section 280G of the Code. For purposes of determining
whether any of the Covered Payments will be subject to the Excise Tax and the
amount of such Excise Tax:
(a)    such Covered Payments will be treated as Parachute Payments within the
meaning of Section 280G of the Code, and all Parachute Payments in excess of the
Base Amount shall be treated as subject to the Excise Tax, unless, and except to
the extent that, in the good faith judgment of the Accountants, the Company has
a reasonable basis to conclude that any amount or benefit paid or distributed to
the Executive pursuant to the Plan, or any amounts or benefits otherwise paid or
distributed to the Executive by the Company or any Affiliate under any other
plan, agreement, or arrangement (in whole or in part), either do not constitute
Parachute Payments or represent reasonable compensation for personal services
actually rendered (within the meaning of Section 280G

12



--------------------------------------------------------------------------------



(b)(4)(B) of the Code) in excess of the portion of the Base Amount allocable to
such Covered Payments, or such Parachute Payments are otherwise not subject to
such Excise Tax, and
(b)    the value of any non‑cash benefits or any deferred payment or benefit
shall be determined by the Accountants in accordance with the principles of
Section 280G of the Code.
(iv)    Assumptions in Determining Net After-Tax Benefit. For purposes of
determining whether the net after-tax benefit that the Executive would receive
by applying the Payment Cap is greater than the net after-tax benefit the
Executive would receive if the Payment Cap were not applied to Executive’s
Covered Payments, Executive shall be deemed to pay (a) Federal income taxes at
the highest applicable marginal rate of Federal income taxation for the calendar
year in which the first amounts are to be paid hereunder, and (b) any applicable
state and local income taxes at the highest applicable marginal rate of taxation
for such calendar year, net of the maximum reduction in Federal incomes taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year.
4.    Non‑exclusivity of Rights. Except as expressly provided herein, nothing in
the Plan shall prevent or limit an Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any Affiliate and for which the Executive may qualify, nor
shall anything herein limit or otherwise prejudice such rights as the Executive
may have under any other agreements with the Company or any Affiliate, including
employment agreements or stock option agreements.
5.    No Offset. The Company’s obligation to make the payments provided for in
the Plan and otherwise to perform its obligations hereunder shall not be
diminished or otherwise affected by any circumstances, including, but not
limited to, any set‑off, counterclaim, recoupment, defense or other right which
the Company may have against an Executive or others whether by reason of the
subsequent employment of the Executive or otherwise.
6.    Legal Fees and Expenses. If, on or after the date of a Change of Control,
an Executive asserts any claim in any contest (whether initiated by the
Executive or by the Company) as to the validity, enforceability or
interpretation of any provision of the Plan, or any claim for any Earned
Obligations (including but not limited to the timely payment of Earned
Obligations under law or accordance with the terms of the applicable plan,
program or arrangement), the Company shall pay the Executive’s legal expenses
(or cause such expenses to be paid) including, but not limited to, the
Executive’s reasonable attorney’s fees, on a quarterly basis, upon presentation
of proof of such expenses in a form acceptable to the Company, provided that the
Executive shall reimburse the Company for such amounts, plus simple interest
thereon at the 90-day United States Treasury Bill rate as in effect from time to
time, compounded annually, if the Executive

13



--------------------------------------------------------------------------------



shall not prevail, in whole or in part, as to at least one material issue as to
the validity, enforceability or interpretation of any provision of the Plan or
the Executive’s right to any Earned Obligations.
7.    Successors. (a) An Executive may not assign any rights under the Plan,
other than by will or the laws of descent and distribution. An Executive’s
rights shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
(b)    The Plan shall be binding upon the Company and its successors. The
Company shall cause each Affiliate, as applicable, to comply with the terms of
the Plan. The Company shall require any successor to all or substantially all of
the business and/or assets of the Company, whether direct or indirect, by
purchase, merger, consolidation, acquisition of stock, or otherwise, expressly
to assume and agree to perform the terms of the Plan in the same manner and to
the same extent as the Company would have been required to perform if no such
succession had taken place.
8.    Unsecured Nature of Obligations. The Plan is an unfunded employee benefit
plan established by the Company. Any obligation to pay benefits under this Plan
are general, unsecured obligations of the Company that shall be paid out of the
general assets of the Company, or an Affiliate on behalf of the Company.
9.    Plan Administrator. The Company is the administrator of the Plan with
authority to control and manage the operation and administration of this Plan,
and is designated the Plan’s agent for service of legal process. Unless
otherwise determined by the Compensation Committee of the Company, the Chief
Executive Officer of the Company, or designee thereof, shall carry out the
Company’s responsibilities under the Plan. The Company shall not have the power
to interpret and construe the provisions of the Plan in its discretion, nor have
the power to decide any disputes that may arise as to the rights of an Executive
to the benefits under the Plan. No provision of the Plan shall entitle the
Company to standard of legal review of any of its decisions or determinations
other than a plenary, de novo standard, or be construed to suggest that such
standard of review is appropriate. The Company shall not have the power to adopt
any rules, regulations, or procedures.
10.    Claims; Arbitration. Any dispute or controversy arising under or in
connection with the Plan, including but not limited to a claim by any Executive
asserting rights or benefits under the Plan, shall be resolved by binding
arbitration. An Executive may, but shall be required to, submit a claim to the
Company prior to asserting a claim in arbitration. An Executive shall not be
required to follow any administrative process prior to asserting a claim in
arbitration. The arbitration shall be held in New York City and except to the
extent inconsistent with the Plan, shall be conducted in accordance with the
Expedited Employment Arbitration Rules of the American Arbitration Association
in effect at the time of the arbitration (or such other rules as the parties may
agree to in writing), and otherwise in accordance with principles which would be
applied by a court of law or equity; provided for greater clarity, however, that
in no event shall the arbitrator(s) be bound to follow the rules of evidence,
discovery, or procedure that would applied

14



--------------------------------------------------------------------------------



by a court of law or equity. The arbitrator shall be acceptable to both the
Company and the Executive. If the parties cannot agree on an acceptable
arbitrator, the dispute shall be heard by a panel of three arbitrators, one
appointed by each of the parties and the third appointed by the other two
arbitrators.
11.    Miscellaneous. (a) Entire Plan. This document constitutes the entire
Plan. There are no promises, representations, inducements or statements by the
Company with respect to this Plan other than those that are expressly contained
herein.
(b)    Applicable Law. This Plan shall be governed by and construed in
accordance with the Employee Retirement Income Security Act, and otherwise under
the law of the United States or the State of New York, applied without reference
to principles of conflict of laws. For purposes of the Insurance Law of the
State of New York, upon the occurrence of a Change of Control this Plan shall be
considered a contract having a term of three years, recognizing that no rights
hereunder will arise unless and until a Change of Control shall occur.
(c)    Deferred Compensation Compliance. This Plan is intended to comply with
Code Section 409A and shall be interpreted accordingly.
(d)    Plan Year. The Plan year shall be a calendar year.
(e)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand‑delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive:
at the home address of the Executive noted on the records of the Company

If to the Company:
MetLife, Inc.

1095 Avenue of the Americas
New York City, New York 10034
Attn.: Corporate Secretary
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(f)    Tax Withholding. The Company shall withhold from any amounts payable
under the Plan such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(g)    Severability; Reformation; Calculation of Amounts. In the event that one
or more of the provisions of the Plan shall become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby. For
purposes of the Plan, except for Section 3(c), the

15



--------------------------------------------------------------------------------



value of an amount or property awarded, granted, or paid to an Executive shall
be determined notwithstanding any elective deferrals of payment.
(h)    Waiver. Waiver by any Executive of any breach or default by the Company
of any of the terms of the Plan shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived. No waiver of any provision of the Plan shall be implied from any course
of dealing between an Executive and the Company or from any failure by the
Executive to assert the Executive’s rights hereunder on any occasion or series
of occasions.

16



--------------------------------------------------------------------------------



(i)    Captions. The captions of the Plan are not part of the provisions hereof
and shall have no force or effect.
IN WITNESS WHEREOF, pursuant to the approval of its Compensation Committee, the
Company has caused the Plan to be executed by an authorized officer in its name
on its behalf.
METLIFE, INC.
By: /s/ Jeffrey A. Welikson                                                 
Title: Senior Vice President and Secretary______________
Date: December 16, 2009___________________________


WITNESSED:
/s/ Valery
Boice                                                                      





17

